Citation Nr: 1122764	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.  

2.  What evaluation is warranted for a right ankle strain from September 17, 2008?

3.  What evaluation is warranted for an abdominal scar from October 1, 2008?


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In her VA Form 9 received in October 2009, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In March 2011, the Veteran was notified that a travel board hearing was scheduled for May 11, 2011.  The hearing request was subsequently withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

In February 2011, the representative submitted correspondence and requested that it be accepted as a notice of disagreement with the "recent rating decision."  The representative specifically stated that they were taking exception to the denial of entitlement to service connection for an acquired psychiatric condition, to include PTSD, as a result of military sexual trauma.  The issue of entitlement to service connection for PTSD was most recently addressed in the October 2010 supplemental statement of the case.  In February 2011, however, the then most recent rating decision was dated in September 2010 which granted entitlement to service connection for a left foot disability.  As the February 2011 correspondence specifically referred to the PTSD issue, which is already on appeal, that correspondence is not accepted as a notice of disagreement with the September 2010 rating decision which granted service connection for a left foot disorder.  See 38 C.F.R. § 20.201.  

The Board will, however, read the February 2011 statement to represent a notice of disagreement to the April 2010 rating decision which denied entitlement to service connection for depression.  In this regard, a November 2009 VA examination diagnosed depression and posttraumatic stress disorder and found these disorders to be intertwined, and the February 2011 statement was filed within one year of the April 2010 rating decision.  Hence, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider the issue of entitlement to service connection for posttraumatic stress disorder with depression.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, the RO denied entitlement to service connection for PTSD.  Additional evidence regarding the PTSD claim was received within the one-year appeal period and in October 2008, a decision on this issue was deferred.  At that time, the RO also granted entitlement to service connection for a right ankle strain and assigned a 10 percent evaluation effective September 17, 2008.  In February 2009, the RO confirmed and continued the previous denial of entitlement to service connection for PTSD.  In February 2009, the RO also granted entitlement to service connection for an abdominal scar and assigned a noncompensable evaluation effective October 1, 2008.  In September 2009, the RO increased the evaluation for an abdominal scar to 10 percent effective October 1, 2008.  The Veteran subsequently perfected this appeal.  

The Veteran contends that she has PTSD and depression related to in-service sexual trauma.  She also asserts that the evaluations currently assigned for her right ankle strain and abdominal scar do not adequately reflect the severity of her disabilities.  

Evidence of record indicates that the Veteran is currently receiving disability benefits from the Social Security Administration.  On review, there is no indication that these records were obtained.  Social Security records are potentially relevant to the appeal issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

A May 2001 VA discharge summary indicates that the Veteran was stressed out from work and needed time away from the stress.  She reported that she had been harassed by her supervisor for more than a year and she requested workers' compensation for job related stress.  Records related to any workers' compensation claim for harassment are likely relevant to the Veteran's claim and should be requested.  See 38 C.F.R. § 3.159(c).  

Information in the file indicates that the Veteran receives VA treatment.  On review, VA records were last printed in October 2010.  Additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  If clinical evidence suggests an increase in the Veteran's service-connected right ankle strain and/or abdominal scar, the RO/AMC should consider whether additional VA examination is warranted.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all medical records upon which any award of benefits was based.  All records obtained and any responses received must be associated with the claims file. 

2.  The RO/AMC should contact the Veteran and ask her to provide information regarding any workers' compensation claim filed in approximately 2001.  She should identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  Upon receipt of this information, the RO should request relevant records.  If an authorization is needed from the claimant, it should be requested.  All records obtained and any responses received must be associated with the claims file.  

3.  The RO/AMC should request all relevant VA medical records for the period from October 2010 to the present.  All records obtained should be associated with the claims file.  

4.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  The RO/AMC should review any additionally received evidence and consider whether VA examinations are needed to determine the current severity of the Veteran's service-connected right ankle strain and abdominal scar.  If current examinations are warranted, they should be scheduled.  The RO should further review the evidence to determine whether a psychiatric examination is in order to address the etiology of any diagnosed posttraumatic stress disorder and/or depression. 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


